Title: To Thomas Jefferson from William Davies, 9 April 1781
From: Davies, William
To: Jefferson, Thomas


War Office [Richmond], 9 Apr. 1781. The wooden work for wagons goes forward well at Dinwiddie Courthouse, but there is no blacksmith there to do the smith’s work. Mr. Hardaway, who lives three miles from that place, “will undertake that business at 4/ a day, payable at 20/ a hundred for tobacco according to the evaluation of the previous grand jury. He will engage for six months for himself and one hand, and will  provide himself with everything except iron. If this proposal is approved by the Executive, I will contract with him.” Note by TJ follows: “In Council Apr. 9. 1781. Approved. Th: Jefferson.”
